                                                                           U.S. DISTRICT COURT
                                                                       NORTIIERN DISTRICT OF TEXAS
                                                                                 FILED..:__~
                     IN THE UNITED STATES DISTR CT                     C~
                          NORTHERN DISTRICT OF T~XAS                     rK~AI1 2 9 2019
                              FORT WORTH DIVISIO                          L.______          __j

                                                                        CLERK, U.S. DISTRICT COURT
YOLANDA NOWLIN,                                  §
                                                                          lly·--...,.,..----
                                                 §                               Dcpuly

             Plaintiff,                          §
                                                 §
VS.                                              §    NO. 4:18-CV-497-A
                                                 §
UNITED STATES OF AMERICA,                        §
                                                 §
             Defendant.                          §


                           MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of United States of

America for summary judgment. Plaintiff, Yolanda Nowlin, has

failed to respond to the motion, which is ripe for ruling. The

court, having considered the motion, the summary judgment

evidence, the record, and applicable authorities, finds that the

motion should be granted.

                                                I.

                                   Plaintiff's Claims

      On June 15, 2018, plaintiff filed a document titled "Motion

for Monetary Settlement, Motion to File In Forma Pauperis and

Motion Request for Appoint of Counsel," which the court

interpreted to be her complaint in this action. Doc. 1 1. As best

the court can tell from the document and a subsequent document




      'The "Doc.   "reference is to the number of the item on the docket in this action.
filed February 11, 2019, Doc. 20 2 , plaintiff is asserting a claim

under the Federal Tort Claims Act, 28 U.S.C.                                §§   1346(b), 2671-80

 ("FTCA"),         for damages allegedly incurred by her as a result of

negligent medical treatment she received from staff at the

Federal Medical Center Carswell in Fort Worth, Texas ("FMC")

Plaintiff says that she was infected with H. Pylori and treated

with antibiotics that did not initially cure her condition. She

was subsequently cured in 2018, but suffered before its cure and

continues to suffer due to the prolonged infection. She seeks

monetary damages of $5,500,000.00. 3

                                                     II.

                                      Grounds of the Motion

        The government asserts that plaintiff cannot produce

probative evidence to establish any of the essential elements of

her negligence claim, that is, standard of care, breach,

causation, and damages. Doc. 22 at 1.




        2
            The document appears to be a response to the government's answer to plaintiff's complaint.

        3
         The court notes that plaintiff filed her tmi claim on October 18, 2017, and that events after that
date are not at issue. Doc. 25 at App. 053.

                                                      2
                                        III.

                         Summary Judgment Principles

        Rule 56(a) of the Federal Rules of Civil Procedure provides

that the court shall grant summary judgment on a claim or defense

if there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.            Fed. R. Civ.

P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247

(1986).     The movant bears the initial burden of pointing out to

the court that there is no genuine dispute as to any material

fact.     Celotex Corp. v, Catrett, 477 U.S. 317, 323, 325 (1986).

The movant can discharge this burden by pointing out the absence

of evidence supporting one or more essential elements of the

nonmoving party's claim,           "since a complete failure of proof

concerning an essential element of the nonmoving party's case

necessarily renders all other facts immaterial."            Id, at 323.

Once the movant has carried its burden under Rule 56(a), the

nonmoving party must identify evidence in the record that creates

a genuine dispute as to each of the challenged elements of its

case.     Id. at 324; see also Fed. R. Civ. P, 56(c)        ("A party

asserting that a fact                 is genuinely disputed must support

the assertion by                 citing to particular parts of materials in

the record          • If )   •   If the evidence identified could not lead

a rational trier of fact to find in favor of the nonmoving party


                                          3
as to each essential element of the nonmoving party's case, there

is no genuine dispute for trial and summary judgment is

appropriate.   Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 u.s. 574, 587, 597 (1986).

     The mere existence of some alleged factual dispute between

the parties will not defeat an otherwise properly supported

motion for summary judgment. Anderson, 477 U.S. at 247-48.

Moreover,   "[w]hen opposing parties tell two different stories,

one of which is blatantly contradicted by the record, so that no

reasonable jury could believe it, a court should not adopt that

version of the facts for purposes of ruling on a motion for

summary judgment. Scott v. Harris, 550 U.S. 372, 380 (2007).

                                 IV.

                              Analysis

     The FTCA gives federal courts jurisdiction over claims

against the United States for money damages for injuries caused

by the negligent or wrongful act or omission of a government

employee under circumstances where the United States, if a

private person, would be liable to the claimant in accordance

with the law of the place where the act or omission occurred.

Sheridan v. United States, 487 U.S. 392, 398 (1988) (quoting 28

U.S.C. §1346(b)). Because plaintiff's alleged injuries occurred




                                  4
at FMC, Texas law applies. Ayers v. United States, 750 F.2d 449,

452 n.1    (5th Cir. 1985).

        Texas law imposes on treating physicians a duty to exercise

that degree of care which a general practitioner of ordinary

prudence and skill, practicing in the community or similar

community, would have exercised in the same or similar

circumstances. Edwards v. United States, 519 F.2d 1137, 1139 (5th

Cir. 1975). The plaintiff bears the burden of proving (1) the

physician's duty to act according to an applicable standard of

care,    (2) a breach of that standard of care,   (3) injury, and (4)

causation. Hannah v. United States, 523 F.3d 597, 601 (5th Cir.

2008). Standard of care is the threshold issue and must be

established by expert testimony unless the mode or form of

treatment is a matter of common knowledge or is within the

experience of a lay person. Id., 523 F.3d at 601-02; Quijano v.

United States, 325 F.3d564, 567 (5th Cir. 2003). Expert testimony

is also required to establish that the breach proximately caused

the harm suffered by the plaintiff. Guile v. United States, 422

F.3d 221, 225    (5th Cir. 2005); Garza v. Levin, 769 S.W.2d 644,

646 (Tex. App.--Corpus Christi 1989, writ denied).

        This is not the type of case where breach and causation can

be determined without expert testimony. See Haddock v. Arnspiger,

793 S.W.2d 948, 951 (Tex. 1990) (giving as examples operating on


                                   5
the wrong part of the body or leaving sponges within a body) . The

appropriate treatment methods and range of alternative treatment

options for H. Pylori infections are not within common knowledge

or experience of lay persons.

     Where, as here, expert testimony is required and no expert

has been designated, summary judgment is appropriate. Bradfield

v. United States ex rel. Dep't of Veteran's Affairs, 471 F. App'x

364, 365-66 (5th Civ. 2012); Prindle v. United States, No. 4:10-

CV-54-A, 2011 WL 1869795, at *1-2 (N.D. Tex. May 13, 2011); Woods

v. United States, No. 3:08-CV-1670-D, 2010 WL 809601 (N.D. Tex.

Mar. 8, 2010). Plaintiff cannot establish the standard of care or

that United States breached that standard of care.

                                 v.

                                Order

    The court ORDERS that the government's motion for summary

judgment be, and is hereby, granted; that plaintiff take nothing

on her claims in this action; and that plaintiff's claims be, and

are hereby, dismissed with prejudice.

    SIGNED March 29, 2019.




                                                     Judge




                                  6
